Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on February 25, 2021.
Claims 1, 10 and 16 have been amended.
Claim 21 has been added.
Claim 8 has been canceled.
Claims 1-7 and 9-21 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the user feedback comprises ratings of the identified courses by quality.
The specification at [0075] provides support for the claim language but does not provide an adequate description of how the members assess the term “quality” in order to provide rating information that the system uses for ranking.  The term, quality, is subjective and without definition or criteria by which to understand how users are assessing the quality of the course, and is therefore unclear.  It is not clear whether the term is meant to refer to a characteristic/trait/property of the course (i.e., a quality of the course such as in-person or virtual).  The Examiner will understand this term broadly, as the specification does not provide an example of “quality” with respect to courses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 9, 10, 11, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2014/0244561) in view of Howell et al. (US Pub. No. 2013/0167039) in view of Menon et al. (US Pub. No. 2011/0177480) in view of Gorur et al. (US Pub. No. 2003/0078821) in view of Zvi (US Pub. No. 2007/0259324).
Claims 1, 2, 3, 6, 7, 9, 10, 11, 12, 15, 16, 17, 18 and 21: Cheng discloses 
receiving a request for a recommendation, wherein the request is associated with a first user of the social networking system; (P[0014]: recommendation determined based on input from a user)
identifying a group of users who are similar to the first user;  (P[0041]:  attribute of users are used to create a group.  The achievement of the requesting user’s specified goal is the similarity feature.)
creating a list of skills by users of the group of users similar to the first user;  (P[0076-0078]: skills and educational experiences are associated with the goal, thus the users who have achieved the goal).
Transmitting the recommendation (P[0042])
Cheng discloses that a requesting user’s attributes (i.e., vectors representing profiles) is compared to a target group of users’ attributes ([0041]; [0050]: a recommendation is based on information associated with other users of the social network having attributes associated with the received goal information (thus other users are clustered according to attributes matching the goals) and [0059]: a group of users is identified based on belonging to a professional category by applying a title standardization algorithm that identified similar job titles).
Cheng discloses an algorithm but does not disclose applying a deep learning or neural network learning algorithm to training data.
Howell, however, discloses model-based algorithms using machine-learning such as neural networks to find patterns from training data. ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using machine-learning such as neural networks, as disclosed by Howell in the system disclosed by Cheng for the motivation of finding patterns from training data. (Howell; [0030]).  
Cheng discloses a request based on activation of a user interface element from the profile page (P[0038]; P[0040]: recommendation based on user’s attribute information; P[0067]); identifying based on a comparison of attributes from profiles (P[0025]: profile; P[0040] and P[0044]) and activatable elements for accessing information about the course. (P[0066]; P[0069]; P[0076-0078]; P[0088] P[0090]). Also see Fig. 6a and 6b.
Cheng discloses making recommendations regarding tasks necessary to achieve a career goal, including obtain an educational degree and new skills P[0030]; (P[0088] and P[0090]) but Cheng does not expressly discloses determining a skill gap (i.e., for a particular skill in the list of recently learned skills: determining whether the first user possesses the particular skill; and in accordance with a determination that the first user does not possess the particular skill) and identifying at least one course that teaches the particular skill from a list of courses.
Menon, however, discloses that when a student already possesses a skill, the student proceeds to learning a more advanced skill (P[0019]) and using student profiles to identify similar students in order to recommend a learning object (P[0017]; P[0021] and P[0026]).  Menon further discloses metadata associated with a course that lists a skill. (P[0062])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a skill gap and recommending courses that teach the skill, as disclosed by Menon in the system disclosed by Cheng/Howell, for the motivation of providing an adaptive learning tool that supports a student’s learning needs over time. (Menon; P[0007] and P[0018]).
Cheng/Menon disclose skills but do not disclose recently learned skills. Clarke/Menon also does not disclose that the skills are learned within a particular time frame of the request.
Gorur, however, discloses a request where a user can specify a qualifier such as a measure of how recent the skill has been acquired. (P[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recently learned skills within a particular time frame of the request, as disclosed by Gorur in the system disclosed by Cheng/Howell/Menon, for the motivation of customizing a recruiting process to the needs of the hiring manager.
Cheng discloses using feedback from other users to determine a recommendation (P[0081]) but does not disclose ranking based on quality or popularity.
Zvi, however, discloses ranking courses based on student feedback (“for example a rank of quality based on student feedback”) and popularity. (P[0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking courses based on student feedback, quality and popularity, as disclosed by Zvi in the system disclosed by Cheng/Howell/Menon/Gorur, for the motivation of helping candidates make important and well informed decision in their careers.

Claims 4, 5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng/Howell/Menon/Gorur in view of Bhagat (US Pub. No. 2013/0282606).
Claims 4, 5, 13, 14, 19 and 20:  Cheng/Howell/Menon/Gorur does not disclose accessing the profile data from a particular point in the past and clustering similar users at the point.
Bhagat, however, discloses charting out career paths with other users who have had the same or similar job title and profile that includes milestones (i.e., particular points in the past). (P[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included accessing the profile data from a particular point in the past and clustering similar users at the point, as disclosed by Bhagat in the system disclosed by Cheng/Howell/Menon/Gorur, for the motivation of helping candidates make important and well informed decision in their careers. (Bhagat; P[0009]).

Response to Arguments
Applicant’s amendments have resulted in a new grounds of rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant compares a statement during oral arguments where Judge Moore state a hindsight bias concern of just picking and choosing elements from different random references and went on to say that the overall rejection is not clear.
The Examiner notes that the above statement is not precedential, nor does it serve to create a bright line of a threshold number of references.
In the instant case, the Examiner is not persuaded by the argument as the rejection is the result of improper hindsight.  
Cheng discloses an algorithm but does not disclose applying a deep learning or neural network learning algorithm to training data; Howell, discloses model-based algorithms using machine-learning such as neural networks to find patterns from training data.
Cheng discloses making recommendations regarding tasks necessary to achieve a career goal, including obtain an educational degree and new skills but does not expressly discloses determining a skill gap; Menon discloses that when a student already possesses a skill, the student proceeds to learning a more advanced skill and using student profiles to identify similar students in order to recommend a learning object.
Cheng discloses skills but does not disclose recently learned skills; Gorur discloses a request where a user can specify a qualifier such as a measure of how recent the skill has been acquired.
Cheng discloses using feedback from other users to determine a recommendation but does not disclose ranking based on quality or popularity; Zvi, however, discloses ranking courses based on student feedback (“for example a rank of quality based on student feedback”) and popularity.
The Examiner asserts that the secondary references take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure as the secondary references are cited to teach limitations that are well-established in education and training environments.
Applicant has also stated that two limitations are not taught by the prior art, without explanation as to why Applicant believes the prior art does not teach the limitations.  The Examiner is therefore not persuaded by this argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629